         Case 6:20-cv-00029-ADA Document 26 Filed 04/30/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

CASTLEMORTON WIRELESS, LLC                       §
                                                 §
vs.                                              §      NO: WA:20-CV-00029-ADA
                                                 §
BOSE CORPORATION                                 §



                  ORDER SETTING TELEPHONIC DISCOVERY HEARING




       The Court hereby sets and directs the parties, or counsel acting on their behalf, to appear by
phone for a telephone conference on April 30, 2020 at 02:00 PM . Please call (866) 434-5269 with
access code 9678090 to be included in the hearing.


               SIGNED on 30th day of April, 2020.



                                                     ______________________________
                                                     ALAN D ALBRIGHT
                                                     UNITED STATES DISTRICT JUDGE
